Citation Nr: 0000046	
Decision Date: 01/03/00    Archive Date: 12/28/01

DOCKET NO.  93-15 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to April 
1963 and from July 1963 to January 1973.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 1982 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The Board remanded the case in June 1995 for additional 
development to include obtaining additional treatment records 
and affording the veteran a VA neurologic examination.  
Thereafter, the RO accomplished the additional development 
and returned the claims file to the Board.  

At the time of the June 1995 Board remand, the issues on 
appeal were entitlement to service connection for a cervical 
spine disorder and entitlement to a compensable evaluation 
for a left shoulder disorder.  The Board also noted that he 
veteran had asserted a claim to benefits under 38 U.S.C.A. 
§ 1151.  By a July 1999 rating decision the RO increased the 
schedular evaluation for the veteran's service-connected left 
shoulder disorder from 0 to 20 percent effective as of April 
5, 1982.  The RO also awarded the veteran compensation under 
38 U.S.C.A. § 1151 for weakness of the upper extremities, 
assigning a separate 20 percent rating for each upper 
extremity, effective from December 10, 1991.  The RO 
continued to deny the veteran's claim of entitlement to 
service connection for a cervical spine disorder.

In a statement executed later in July 1999, the veteran 
stated that this action satisfied his appeal on the following 
issue.  However, he failed to identify the issue which had 
been resolved to his satisfaction by this RO action.  The 
veteran subsequently indicated that he wished to continue his 
appeal with respect to the issue of entitlement to service 
connection for a cervical spine disorder.  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
claimant may expressly limit his appeal to entitlement to a 
particular disability rating which is less than the maximum 
rating available for a service-connected disability, thereby 
removing the Board's authority to adjudicate entitlement to a 
higher rating.  AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(citing Cf. Hamilton v. Brown, 4 Vet. App. 528, 544 (1993)).  
Accordingly, the veteran being satisfied with schedular 
evaluation assigned for his service connected left shoulder 
disorder, the decision of the Board herein will be limited to 
the issue of entitlement to service connection for a cervical 
spine disorder.


FINDING OF FACT

There has been no competent evidence submitted which links a 
cervical spine disorder, first identified on VA examination 
in May 1980, to the veteran's military service, including 
treatment for muscle spasm in 1961.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a cervical spine 
disorder.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
1991).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption 
of sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service.  That presumption can be overcome by clear and 
unmistakable evidence that a disability existed prior to 
service and was not aggravated by such service.  See 38 
U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b); Crowe v. Brown, 
7 Vet. App. 238 (1994); Monroe v. Brown, 4 Vet. App. 513, 515 
(1993); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991); 
Green v. Derwinski, 1 Vet. App. 320, 322 (1991).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a) 
(1998).  Temporary flare-ups will not be considered to be an 
increase in severity.  Hunt v. Derwinski, 1 Vet. App. 292, 
295 (1991).  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during active 
service.  Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b).  The determination whether a 
preexisting disability was aggravated by service is a 
question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997); cert. denied sub nom. Epps v. West, 118 S. Ct. 
2348 (June 22, 1998).  Mere allegations in support of a claim 
that a disorder should be service-connected are not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  38 
U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The quality and quantity of the evidence required to 
meet this statutory burden depends upon the issue presented 
by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).

Establishing service connection generally requires (1) 
medical evidence of a current disability, see Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps, supra (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra); Heuer v. Brown, 7 Vet. App. 379 (1995); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
veteran's present condition.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the VA 
is under no duty to assist in any further development of the 
claim.  See Anderson v. Brown, 9 Vet. App. 542, 546 (1996); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994).  Furthermore, 
a claim that is not well grounded must be denied.

Factual Background.  The Report of Medical Examination for 
enlistment in October 1959 and reenlistment in April 1960 
reflect that the veteran's head, face, neck, and scalp were 
clinically normal.  His service medical records show that, in 
April 1961, the veteran sought treatment for pain and right 
trapezius muscle spasm.  He reported that he had woken up 
that morning with a stiff neck and was unable to attribute 
this to anything.  However, on the following day, the veteran 
reported that he had experienced pain in the dorsal back area 
and been unable to lift his arm for a month after being 
involved in an automobile accident in 1957.  Neck traction 
was tried and physical therapy for symptomatic relief was 
recommended.  In May 1961, it was noted that the veteran had 
been working everyday and reported no pain in the right 
shoulder.  The veteran's Report of Medical Examination for 
discharge in March 1963, periodic examination in January 
1967, and separation in November 1972 noted a normal head, 
face, neck, and scalp upon clinical evaluation.  

Upon VA examination in April 1980, the veteran provided a 
history of having sustained injury to the left shoulder and 
back of the neck as a result of a fall in 1960.  The examiner 
noted that the veteran's head, face, and neck were normal.  
Examination of the cervical spine demonstrated full range of 
motion by passive and active movement.  The diagnoses 
included residual of injury to the neck: cervical strain.  

In a statement received at the RO in May 1980, the veteran 
reported that, during service, he had undergone physical 
therapy for muscle spasms as a result of having slipped and 
fallen.  He also reported being treated with ice packs and 
hot packs for shoulder and neck trouble while serving in 
Germany.

Private treatment records from B. J. Amster, D.O., dated in 
March 1981, reflect that the veteran experienced neck pain 
upon extension of the left shoulder.  C7 radiculopathy was 
noted upon subsequent follow-up examination.  

An August 1981 report of VA examination included diagnoses of 
chronic strain/sprain cervical spine and degenerative disc 
disease of the cervical spine.  Upon neurologic examination, 
it was noted that an outside electromyographic (EMG) study 
revealed radiculopathy of C-7.  The diagnoses included 
radiculopathy of C7 on the left resulting in marked atrophy 
of the left triceps muscles and weakness of the left hand.  
X-ray examination of the cervical spine demonstrated minimal 
degenerative changes consisting of slight narrowing of the 
intervertebral space between 5-6 and 6-7.  Straightening of 
the normal cervical lordotic curve and minimal encroachment 
on the intervertebral foramina at the 5-6 and 6-7 levels, 
bilaterally, was noted.  

A report of VA hospitalization, dated in July 1982, reflects 
that the veteran underwent a bilateral laminectomy at C-6, 
excision of soft disc at C-6, and exploration of nerve roots 
5 and 6, bilaterally.  The hospital summary notes that the 
veteran's history included a progressive wasting of his left 
shoulder and triceps over the next ten years after falling 
and injuring his left shoulder.

Subsequent VA examination reports and private treatment 
records reflect that the veteran continued to complain of 
recurrent upper back and neck pain.  These records also 
reflect findings and diagnoses of continued cervical 
pathology.  

A February 1996 statement from the veteran reflects that no 
records were found on the 1957 automobile accident (noted in 
his service medical records) and provides the address of the 
Oak Hill Police Department.  Additionally, in a May 1998 
statement, the veteran reported that he received no medical 
treatment in connection with this accident; thus, no medical 
reports associated with this incident were available either.

An April 1996 report of private hospitalization reflects a 
diagnosis of spondylitic herniated nucleus pulposus C5-6 and 
C6-7 and shows that the veteran underwent an anterior 
cervical diskectomy at C5-6 and C6-7 with interbody fusion 
using an autogenous right iliac crest bone graft.  

A May 1997 addendum to an August 1996 report of VA joints 
examination includes the examiner's opinion that the weakness 
and wasting of the veteran's hand muscles is a result of 
cervical surgery that he had undergone in the past.

A June 1998 letter from the Ohio Department of Public Safety 
acknowledges receipt of the RO request for a report of a 
traffic accident with occurred in 1957.  This letter also 
states that, inasmuch as the Ohio Department of Public Safety 
records only go back 10 years, the requested records could 
not be provided 

An April 1999 addendum to a November 1998 report of VA joints 
examination provides the following opinion:

I have reviewed the patient's C-file.  There is no 
evidence to support that the patient had a service 
connected cervical spine injury.  There is evidence 
to support injury to his left shoulder during the 
service.  He apparently has a history of a motor 
vehicle accident prior to him entering the service 
injuring his cervical spine.  Hence, it is my 
opinion that the cervical spine injury is not 
service related.

Upon consideration of the foregoing, by a July 1999 rating 
action, the RO granted compensation for bilateral weakness of 
upper extremities under 38 U.S.C.A. § 1151.  Each extremity 
was evaluated as 20 percent disabling effective from December 
1991.  This rating action also confirmed and continued the 
denial of service connection for a cervical spine disorder.

Analysis.  The Board notes that the veteran has provided a 
history of a pre-service automobile accident in which he 
sustained injury to his back area.  The regulations state 
that veterans are presumed to be in sound condition when 
accepted and enrolled for service, except for disorders noted 
at entrance into service.  38 C.F.R. § 3.304(b).  The 
presumption attaches only where there has been an induction 
examination in which the disability was not detected.  See 
Bagby v. Derwinski, 1 Vet. App. 238 (1994).  In this case the 
veteran was examined at the time of his enlistment into 
service and no cervical spine disorder was identified.  
Accordingly, the Board finds that the veteran is entitled to 
the presumption of soundness at the time of his entrance to 
service.

In order to rebut the presumption of soundness there must be 
clear and unmistakable evidence that a disability existed 
prior to service.  38 C.F.R. § 3.304.  No medical evidence of 
a preexisting neck disorder is of record.  It is clear that 
the veteran's reported history alone, without regard to 
clinical factors pertinent to the basic character, origin, 
and development of the disorder, is insufficient evidence 
upon which to base a finding that a disorder preexisted 
service.  38 C.F.R. § 3.304.  The Board finds that clear and 
convincing evidence has not been presented which establishes 
that the veteran had a chronic cervical spine disorder which 
preexisted service entrance.  See Crowe v. Brown, 7 Vet. App. 
238 (1994).

The Board must next consider whether a well-grounded claim of 
service connection for a cervical spine disorder has been 
presented.  The evidence of record documents a current 
cervical spine disability.  Thus, the first element of a 
well-grounded claim, current disability, is established.  See 
Caluza v. Brown, supra.  The evidence shows that the 
veteran's neck was normal upon clinical evaluation for 
enlistment.  In April 1961, neck traction was tried in 
connection with treatment for pain and right trapezius muscle 
spasm.  In May 1961, his symptoms had resolved.  The service 
medical records for the remainder of the veteran's military 
service, which extended until January 1973, reflect no 
clinical findings or diagnosis as to any disability 
associated with the veteran's cervical spine.  Thus, the 
service medical records do not indicate that the veteran had 
a chronic cervical spine disorder in service.

The Board acknowledges that the veteran has provided lay 
evidence of cervical spine symptoms which he experienced in 
service and thereafter.  Under the governing case law, a lay 
party is competent to establish facts perceptible to a lay 
party, such as an injury or symptoms.  Moreover, for purposes 
of determining whether the claim is well grounded, lay 
evidentiary assertions must be presumed to be true, with 
exceptions not here relevant.  King v. Brown, 5 Vet. App. 19 
(1993).  Thus, the second element of a well-grounded claim, 
i.e., in-service incurrence of a disease or injury, is 
established.  See Caluza v. Brown, supra.

In order to establish a well-grounded claim, however, there 
must also be evidence establishing a nexus between the 
current disability and the injury or disease in service.  As 
noted above, the only evidence advanced to support the 
existence of a chronic cervical spine disorder in service 
consists of the statements of the veteran several years after 
service.  See Caluza v. Brown, supra.  However, the Court has 
said that claimants unversed in medicine are not competent to 
make medical determinations involving medical diagnosis or 
causation.  In other words, since the veteran has had no 
medical training, he is not able to establish that a 
"chronic" disease manifested itself as such in service and 
that he presently has the same condition.  Likewise, while he 
is able to establish that he experienced neck symptoms during 
service and that he has manifested continuity of 
symptomatology after discharge, medical evidence is required 
to relate the symptomatology to the cervical spine pathology 
first identified on VA examination in April 1980.  The 
veteran's assertions are not competent to establish that the 
currently diagnosed cervical spine pathology is related to 
symptoms he experienced in service; such lay assertions carry 
no weight.  See Espiritu v. Derwinski, supra.  The veteran's 
assertions as to continuity of symptoms cannot establish the 
nexus element because the underlying disability at issue is 
not subject to lay observation.  Savage v. Brown, supra.  As 
for the medical evidence of record, such evidence does not 
relate the veteran's post-service cervical spine pathology to 
service.  Where the determinative issue involves medical 
causation or medical diagnosis, competent medical evidence to 
the effect that a claim is plausible is required for the 
claim to be well grounded.  See Grottveit v. Brown, supra.

There is simply no competent medical evidence to show that 
the veteran's current neck disability is related to service.  
Although post-service treatment reports reflect that the 
veteran injured his neck as a result of a fall in 1960, 
during service, such injury is not confirmed by 
contemporaneous service medical records.  Moreover, it has 
been held that the simple transcription of statements of 
medical history, unenhanced by any medical comment by a party 
with medical expertise, does not rise to the level of 
competent medical evidence on causation.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995).

As the Board finds that the appellant has not met the initial 
burden of submitting a well-grounded claim as to entitlement 
to service connection for a neck disorder, the appeal must be 
denied.  No duty to assist the appellant in this claim has 
arisen.  

The Board also finds that the RO has advised the veteran of 
the evidence necessary to establish a well-grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
or requested that would well ground his claim.  McKnight v. 
Brown, 131 F.3d 1483 (Fed.Cir. 1997); Epps v. Gober, 126 F.3d 
1464 (Fed.Cir. 1997).  Furthermore, since the veteran has not 
submitted the evidence necessary for a well-grounded claim, a 
weighing of the merits of the claim is not warranted, and the 
reasonable doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for a cervical spine 
disorder is denied as not well grounded.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

